UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-36361 Versartis, Inc. (Exact name of registrant as specified in its charter) Delaware 26-4106690 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 4200 Bohannon Drive, Suite 250 Menlo Park, California 94025 (650) 963-8580 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12 months (or for such shorter period than the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer x(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined inRule12b-2of the Exchange Act).Yes¨No x As of July 31, 2015, there were 29,351,845 outstanding shares of common stock, par value $0.0001 per share, of Versartis, Inc. VERSARTIS, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTERLY PERIOD ENDED June 30, 2015 PART I. FINANCIAL INFORMATION Item Page 1. Financial Statements (unaudited): a. Condensed Consolidated Balance Sheets at June 30, 2015 and December31, 2014 3 b. Condensed Consolidated Statements of Operations and Comprehensive Loss for the three- and six-months ended June 30, 2015 and 2014 4 c. Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2015 and 2014 5 d. Notes to Condensed Consolidated Financial Statements 6 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 3. Quantitative and Qualitative Disclosures About Market Risk 17 4. Controls and Procedures 17 PART II. OTHER INFORMATION 1. Legal Proceedings 18 1A. Risk Factors 18 2. Unregistered Sales of Equity Securities and Use of Proceeds 47 6. Exhibits 48 Signatures 49 2 PART I. FINANCIAL INFORMATION Item1. Financial Statements VERSARTIS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands, except share and per share data) June 30, December 31, Assets Current Assets Cash and cash equivalents $ $ Prepaid expenses Total current assets Other assets Property and equipment, net Total assets $ $ Liabilities, convertible preferred stock and stockholders' equity (deficit) Current liabilities Accounts payable $ $ Accrued liabilities Total current liabilities Total liabilities Commitments and contingencies (Note 5) Stockholders' equity Preferred stock, $0.0001 par value; 5,000,000 shares authorized at June 30, 2015 and December 31, 2014, respectively;zero shares issued and outstanding atJune 30, 2015 and December 31, 2014, respectively — — Common stock, $0.0001 par value, 50,000,000 shares authorized at June 30, 2015 and December 31, 2014; 29,331,445 and 24,245,437 shares issued and outstanding at June 30, 2015 and December 31, 2014, respectively 3 2 Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 VERSARTIS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (unaudited) (in thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, Operating expenses Research and development $ General and administrative Total operating expenses Loss from operations ) Interest income 65 40 40 Other income (expense), net ) Net loss and comprehensive loss ) Deemed dividend related to beneficial conversion feature of convertible preferred stock — — — ) Net loss attributable to common stockholders $ ) $ ) $ ) $ ) Net loss per basic and diluted share attributable to common stockholders $ ) $ ) $ ) $ ) Weighted-average common shares used to compute basic and diluted net loss per share The accompanying notes are an integral part of these condensed consolidated financial statements. 4 VERSARTIS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (in thousands) Six Months Ended June 30, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation and amortization 18 Loss on sale of assets — 4 Stock-based compensation expense Remeasurement of convertible preferred stock call option liability — Remeasurement of convertible preferred stock warrant liability — Changes in assets and liabilities Prepaid expenses and other assets ) ) Accounts payable 72 Accrued liabilities and other liabilities Net cash used in operating activities ) ) Cash flows from investing activities Purchase of property and equipment (5 ) ) Net cash used in investing activities (5 ) ) Cash flows from financing activities Proceeds from issuance of common stock in initial public offering, net of issuance costs — Proceeds from issuance of common stock in follow-on offering, net of issuance costs — Proceeds from issuance of convertible preferred stock, net of issuance costs — Proceeds from exercise of convertible preferred stock warrants — Proceeds from issuance of equity awards in connection with equity incentive plans 4 Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of noncash items Conversion of preferred stock call option liability to additional paid in capital $ — $ Conversion of preferred stock warrant liability to additional paid in capital $ — $ Conversion of preferred stock to common stock and additional paid in capital $ — $ Offering issuance costs $ — $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 VERSARTIS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1. Formation and Business of the Company Versartis, Inc. (the “Company”) was incorporated on December10, 2008 in the State of Delaware. The Company is an endocrine-focused biopharmaceutical company initially developing long-acting recombinant human growth hormone for the treatment of growth hormone deficiency. The Company is developing drug candidates that it has licensed from Amunix Operating Inc. (“Amunix”). The Company’s headquarters and operations are in Menlo Park, California. Since incorporation, the Company has been primarily performing research and development activities, including early clinical trials, filing patent applications, obtaining regulatory approvals, hiring personnel, and raising capital to support and expand these activities. Unaudited Interim Financial Information The accompanying financial information as of June 30, 2015 is unaudited. The condensed consolidated financial statements included in this report reflect all adjustments (consisting only of normal recurring adjustments) that management considers necessary for the fair presentation of the results of operations for the interim periods covered and of the financial condition of the Company at the date of the interim balance sheet. The December 31, 2014 condensed consolidated balance sheet was derived from audited financial statements, but does not include all disclosures required by generally accepted accounting principles in the United States of America, or GAAP. The results for interim periods are not necessarily indicative of the results for the entire year or any other interim period. The accompanying condensed consolidated financial statements and related financial information should be read in conjunction with the audited financial statements and the related notes thereto for the year ended December31, 2014 included in the Company’s annual report on Form 10-K filed on March6, 2015 with the U.S. Securities and Exchange Commission (“SEC”). Secondary Offering In January 2015, the Company completed a secondary public offering of common stock, pursuant to which the Company issued 4,999,999 shares of common stock, which includes shares issued pursuant to the underwriters’ exercise of their over-allotment option, and received net proceeds of approximately $80.2 million, after underwriting discounts, commissions and estimated offering expenses. 2. Summary of Significant Accounting Policies Basis of Presentation and Use of Estimates The accompanying condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”). The preparation of the accompanying condensed consolidated financial statements in accordance with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the condensed consolidated financial statements, and the reported amounts of expenses during the reporting period. Actual results could differ from those estimates.
